196 F.2d 161
UNITED STATES,v.TRUBOW.
No. 12955.
United States Court of Appeals Ninth Circuit.
April 11, 1952.

Holmes Baldridge, Asst. Atty. Gen., Chauncey F. Tramutolo, U.S. Atty., Charles O'Gara, Asst. U.S. Atty., San Francisco, Cal., Paul A. Sweeney, Massillon M. Heuser, Morton Hollander, Attorneys, Department of Justice, all of Washington, D.C., for appellant.
Ben K. Lerer, Charles O. Morgan, Jr., San Francisco, Cal., for appellee.
Before STEPHENS, HEALY and GOODRICH,1 Circuit Judges.
PER CURIAM.


1
This appeal having been regularly submitted to this court for decision, and good cause appearing therefor, it is hereby ordered that the judgment heretofore entered in the case be and is hereby declared to be vacated and set aside, and the case be and is remanded to the district court with instructions to make a finding upon the issue of contributory negligence; and further to make specific findings of fact in place of and instead of the findings of fact by reference to paragraphs of the complaint as appear in the record.


2
While we deem the allegations sufficient under Rule 8(a) of the Rules of Civil Procedure, Title 28 U.S.C.A., as a statement of a claim, we deem them lacking in a desired certainty and definiteness as findings of fact upon which to base a judgment.2


3
Reversed and remanded.



1
 Sitting by special designation from the Third Circuit


2
 For an instance of lack of certainty and definiteness in the sue of the allegations as findings of fact, paragraph IX of the complaint reads as follows: 'Plaintiff is informed and believes and therefore alleges that the injuries so sustained are permanent in nature.'